Citation Nr: 1437698	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 2001 for entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an effective date prior to November 1, 2001 for entitlement to service connection for DDD of the cervical spine.

3.  Entitlement to an effective date prior to November 1, 2001 for entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2002 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The April 2002 rating decision granted entitlement to service connection for DDD of the lumbar and cervical spine; 20 percent disability ratings were assigned to each, effective November 1, 2001.  A December 2002 rating decision increased the initial evaluations assigned to the lumbar and cervical spine disabilities to 40 percent and 30 percent, respectively, effective from the date of service connection.  The December 2002 rating decision also granted entitlement to a TDIU, effective November 1, 2001.  The Veteran filed a notice of disagreement (NOD) dated February 2003, in which he expressed disagreement with the assigned effective date of service connection and entitlement to a TDIU.

In an October 2013 decision, the Board denied, in pertinent part, the Veteran's claims for entitlement to an effective date prior to November 1, 2001 for service connection for DDD of the lumbar spine, an effective date prior to November 1, 2001 for service connection for DDD of the cervical spine, and an effective date prior to November 1, 2001 for a TDIU.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to an effective date prior to November 1, 2001 for service connection for DDD of the lumbar spine, for service connection for DDD of the cervical spine, and for a TDIU.  In May 2014, the Court granted a Joint Motion for Remand (Joint Motion), and ordered this Board decision be vacated, and the claims were remanded to the Board.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  On November 1, 2001, the RO received the Veteran's claim to reopen the previously denied back disability claim, as well as, an original claim of entitlement to service connection for a neck disability.
 
2.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to a TDIU prior to November 1, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 1, 2001 for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).

2.  The criteria for an effective date prior to November 1, 2001 for the grant of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  An effective date earlier than November 1, 2001 cannot be established for the Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims concerning the proper effective date arise from his disagreement with the effective date assigned following the grant of service connection for lumbar and cervical spine disabilities and entitlement to a TDIU.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant regulations pertinent to the establishment of an effective date.

In any event, in a VA letter dated May 2007, the Veteran was provided notice pertaining to his claims for an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's submissions pertaining to his claim of service connection relevant to the claims for earlier effective dates, as well as, service treatment records and post-service medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board recognizes that the Veteran has been receiving Social Security disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  There is no indication that the Veteran's Social Security records would be relevant to these claims.  As will be explained below, the resolution of these claims is dependent upon the law and regulations applicable to earlier effective date claims.  As such, Social Security records would not avail the Veteran and remanding the case to obtain these records would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

Service Connection

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

Here, the Veteran contends that he is entitled to an effective date earlier than November 1, 2001, for the grant of service connection for a lumbar spine disability and a cervical spine disability.

He served on active duty from September 1968 to September 1970.  A review of the Veteran's service treatment records shows that he was treated for an acute onset of low back pain with squatting exercise in November 1968, at which time he was diagnosed with an acute sacro-iliac strain.  Subsequent complaints of back pain were noted in January 1969 and February 1969.  Notably, the Veteran's September 1960 service separation examination was absent any indication of continuing musculoskeletal complaints.

In July 1974, he filed a claim of entitlement to service connection for a back injury, which was denied in an August 1974 rating decision.  The Veteran was notified of the decision and of his appellate rights in a September 1974 letter.  He did not appeal.  However, in July 1977, the Veteran filed a notice of disagreement (NOD) indicating that he wished to appeal the August 1974 decision.  The RO notified him that his NOD was untimely and further notified him how to reopen his claim.  The Veteran did not respond to this letter.

VA treatment records dated July 1974 documented a diagnosis of herniated nucleus pulposus, L3-L4, L4-L5.  At this time, the Veteran reported that he experienced intermittent back pain over the years following an in-service back injury.  VA treatment records dated in July 1977 documented a diagnosis of herniated cervical disc, C5-C6.  A three month history of neck and right shoulder pain was noted at that time.

In January 1991, the Veteran filed a VA Form 21-527, Income-Net Worth and Employment Status, in support of a claim for total disability benefits.  In an August 1991 statement referencing his "reopened claim," the Veteran requested that VA treatment records dated March 1991 detailing a neck surgery be secured on his behalf.  He also requested that the RO consider his reduced vision and headaches as residuals of his surgery. 

The Veteran was afforded a VA examination in August 1991, which noted his report of in-service injury to the cervical and lumbar spine.  He was diagnosed with postoperative status, cervical fusion with chronic posterior cervical pain as well as postoperative status, hemilaminectomy and diskectomy, L3 and L4, for herniated nucleus pulposus with chronic low back pain.

A September 1991 rating decision granted entitlement to a nonservice-connected pension, effective January 31, 1991.

In an October 1991 statement, the Veteran indicated that he was disabled and not able to work at all since his last operation.  In a November 1992 VA Form 28-1902, Counseling Record, the Veteran indicated that he was self-employed as a commercial fisherman and had received operations on his back and neck which interfered with his ability to work.

In a statement received by VA on November 1, 2001, the Veteran filed a claim of entitlement to service connection for chronic lower back pain and chronic cervical neck pain.  Service connection was granted in an April 2002 rating decision for back and neck disabilities, with 20 percent disability ratings assigned effective November 1, 2001.  In a December 2002 rating decision, RO increased the disability rating assigned to the service-connected DDD of the lumbar spine to 40 percent and the service-connected DDD of the cervical spine to 30 percent, effective the date of claim.

Based upon a review of the evidence, the Board finds that the currently assigned effective date of November 1, 2001, is the earliest effective date assignable for the award of service connection for disabilities of the lumbar and cervical spine.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  With respect to the back disability claim, the Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for back disability following the final denial in August 1974 and prior to the date the claim to reopen was received (November 1, 2001).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the August 1974 rating decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was November 1, 2001, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's lumbar spine disability is the presently assigned date of November 1, 2001.  Further, the Board can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a cervical spine disability prior to the date the claim was received-November 1, 2001.  See Servello, 3 Vet. App. at 198-200.

The record reflects that, while VA received written communications from the Veteran prior to November 1, 2001, none of the correspondence referred to service connection for back or neck disabilities.  Rather, they pertained to pension benefits, including vocational rehabilitation and counseling record and the status of the Veteran's dependents.  Additionally, while the Veteran applied for VA disability compensation in September 1996 for peripheral neuropathy, non-Hodgkin's lymphoma and cancer of the larynx, no reference was made at that time to a back or neck disability.

The Veteran's contends that the effective date of his grant of service connection for DDD of the lumbar spine and the cervical spine should be January 31, 1991-the date he filed a claim for pension.  To that effect, the Joint Motion found that the Board failed to consider 38 C.F.R. § 3.151(a) in denying earlier effective dates for disabilities of the lumbar and cervical spine.  Under 38 C.F.R. § 3.151(a), a claim by a veteran for pension may be considered to be a claim for compensation, and the greater benefit will be awarded unless the claimant specifically elects the lesser benefit.  In Stewart v. Brown, 10 Vet. App. 15 (1997), the Court explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.

Here, the Board finds that the Veteran specifically requested for pension benefits in his January 1991 claim.  In January 1991, the Veteran filed a VA Form 21-527, Income-Net Worth and Employment Status, in support of a claim for total disability benefits.  General Instructions to VA Form 21-527 stipulate that the form is used to apply for disability pension if a claimant has previously filed a claim for compensation and/or pension.  It further explains what disability pension is and the criteria for VA disability pension.  Therefore, by filing that form, he specifically elected VA disability pension over compensation.

Furthermore, the Board finds that as of the January 1991 claim VA was not on notice that the Veteran had a well-supported claim and might be eligible for compensation benefits for lumbar spine and cervical spine disabilities.  It was not until August 1991 when Veteran was afforded a VA examination, he reported an in-service fall injury to the cervical and lumbar spine in 1968.  However, the VA examiner rendered diagnoses of postoperative status, cervical fusion with chronic posterior cervical pain and postoperative status, hemilaminectomy and diskectomy, L3 and L4, for herniated nucleus pulposus with chronic low back pain, but provided no opinion as to the etiology of these diagnoses.

As indicated above, a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  Although in Part IV of the January 1991 VA Form 21-527, which pertained to illness during past twelve months, the Veteran reported back injury, he also reported hip, leg, lungs, for which he never claimed entitlement to service connection.  He did not refer to any relationship to service in regard to his back injury.  Additionally, he made no reference to a cervical spine condition on that form.  Therefore, his January 1991 claim cannot reasonably be interpreted as encompassing the issues of service connection for lumbar spine and cervical spine disabilities.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

In an August 1991 statement referencing his "reopened claim," the Veteran requested that VA treatment records dated March 1991 detailing a neck surgery be secured on his behalf.  However, the Veteran had never filed any claim pertaining to a cervical spine disability prior to this time.  Therefore, there was no claim for a cervical spine disability to reopen at that time.

As such, at no time prior to November 2001, did the Veteran submit any communication or action indicating an intent to reopen his back disability claim or to file an original claim of entitlement to service connection for a neck disability.  See 38 C.F.R. § 3.155 (2013).

The Board has considered whether the VA treatment records dated July 1974 and July 1977, as well as, the August 1991 VA examination report may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  The Board recognizes that these treatment and examination reports documented the Veteran's contention that he suffered from lumbar and cervical spine disabilities which were incurred during his military service; however, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides: Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In this case, the August 1974 rating decision did not deny the Veteran's back disability claim because the disability was not compensable to a degree; moreover, there was never a prior allowance as to the cervical spine disability claim.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that his lumbar and cervical spine symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  The Board does not dispute that the Veteran experienced lumbar and cervical spine symptomatology prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  In other words, the Board recognizes that the date entitlement arose, to service connection for lumbar and cervical spine disabilities, clearly predates the assigned effective date.  However, the law provides that the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board regrets that it is obligated to apply the law on this point which precludes an earlier effective date.

In conclusion, the Board finds that the effective date for the grant of service connection for DDD of the lumbar spine and DDD of the cervical spine is no earlier than the currently assigned date of November 1, 2001.  Accordingly, the benefit sought on appeal is denied.

TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The Veteran contends that he is entitled to an effective date prior to November 1, 2001 for the grant of a TDIU.  Essentially, he asserts that he has been entitled to a TDIU since January 31, 1991, the effective date of his nonservice-connected pension.  

Based upon a complete review of the evidence, the Board finds that the currently assigned effective date of November 1, 2001 is the earliest effective date assignable for entitlement to a TDIU, as a matter of law.  The Board has carefully reviewed the entire record and has not identified any communication from the Veteran which may be interpreted as a prior TDIU claim.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 20.202 (2013) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).  Neither the Veteran nor his representative has identified any specific document contained within the claims file that constituted a TDIU claim which was overlooked or misconstrued by the RO.

In this regard, the Board recognizes that in January 1991 the Veteran filed a claim of entitlement to a nonservice-connected pension.  The Veteran's claim was granted in a September 1991 rating decision, based upon a finding of unemployability due to nonservice-connected disabilities.  Critically, however, neither the Veteran nor his representative asserted that the Veteran raised entitlement to a TDIU at this time.  In fact, the record demonstrates that the Veteran did not assert entitlement to a TDIU until July 2002. (The RO granted a TDIU, effective the date of the Veteran's claims of entitlement to service connection for lumbar and cervical spine disabilities were received, November 1, 2001).  Service connection has not been established for any disability prior to November 1, 2001.

To the extent that the Veteran is contending that his service-connected symptomatology warranted an assignment of a TDIU from the date he was granted nonservice-connected pension benefits, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran was unable to work prior to the assigned effective date of TDIU; this fact is evidenced by the September 1991 rating decision which granted him a nonservice-connected pension.  However, a total disability rating for compensation purposes based on service-connected disabilities cannot predate the effective date of the grant of service connection for a service-connected disability.

The Board also notes the Veteran's argument that the VA should honor the effective date established by the Social Security Administration (SSA) for his entitlement to receive Social Security disability benefits [April 1, 1991].  However, VA is not bound by findings of entitlement to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As discussed above, the absence of a formal or informal claim until November 2001 precludes the assignment of an earlier effective date.

The RO granted entitlement to a TDIU effective November 1, 2001 pursuant to 38 C.F.R. § 3.400(o)(2) which indicates that the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  However, a TDIU cannot predate the effective date of service connection of the disability upon which the rating is based.

The Veteran has therefore been assigned the earliest effective date for a TDIU as allowed under the applicable regulations, and an effective date for a TDIU earlier than the currently assigned November 1, 2001 is not warranted.  The benefit sought on appeal is therefore denied.

The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to November 1, 2001 for the grant of service connection for a lumbar spine disability is denied.

Entitlement to an effective date prior to November 1, 2001 for the grant of service connection for a cervical spine disability is denied.

Entitlement to an effective date prior to November 1, 2001 for the grant of entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


